UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6315


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LESLIE EARLE ALVERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Bruce H. Hendricks, District Judge. (6:17-cr-00074-BHH-1)


Submitted: May 14, 2021                                           Decided: May 21, 2021


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leslie Earle Alverson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leslie Earle Alverson appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We review a district court’s

denial of a motion for compassionate release for abuse of discretion. United States v.

Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Alverson, No. 6:17-cr-00074-BHH-1 (D.S.C. Feb. 16, 2021).

See United States v. High, __ F.3d __, 2021 WL 1823289 (4th Cir. May 7, 2021) (holding

that the district court need not expressly address each of the movant’s arguments, but must

provide a sufficient explanation to allow for meaningful appellate review of its decision).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2